     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                     UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11                                            SACRAMENTO DIVISION

12
                                                               )       Case No.: 2:18-cv-02809-AC
13   ZENA M. ANDERSON,                                         )
                                                               )        JOINT SITPULATION AND
14                     Plaintiff,                              )       [PROPOSED] ORDER FOR EXTENSION
                                                               )       OF TIME TO RESPOND TO
15          vs.                                                )       PLAINTIFF’S MOTION FOR SUMMARY
     NANCY A. BERRYHILL,                                       )       JUDGMENT.
16   Acting Commissioner of Social Security,                   )
                                                               )
17                                                             )
                       Defendant.                              )
18                                                             )
19
              IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20
     that the time for responding to Plaintiff’s Opening Brief be extended from August 26, 2019 to
21
     September 4, 2019.1 This is Defendant’s fourth request for extension. Good cause exists to
22
     grant Defendant’s request for extension. Counsel has had a flare-up of her health issues,
23
     including her carpal tunnel symptoms. Good cause also exits as Counsel has a Ninth Circuit brief
24
     due for multiple level agency and U.S. Attorney review this week. Due to heavy caseload and
25
     unexpected leave from Counsel’s ongoing health issues, Counsel needs additional time to
26
     adequately review the transcript and properly respond to Plaintiff’s Motion for Summary
27
28   1
       Counsel apologizes for the belated request, but had health issues on the date of the current filing deadline, as
     indicated herein.


     JS for Extension of Time; 2:18-cv-02809-AC                    1
 1   Judgment. The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly. Defendant makes this request in good faith with no intention to unduly delay the
 3   proceedings. Counsel apologizes for the belated request, but made her request as soon as
 4   reasonably practicable, as she has been on sick/personal leave.
 5   Respectfully submitted,
 6
     Dated: August 27, 2019                        /s/ * John V. Johnson
 7
                                                   (*as authorized by telephone on August 27, 2019)
 8                                                 JOHN V. JOHNSON
                                                   Attorney for Plaintiff
 9
10
     Dated: August 27, 2019                        MCGREGOR W. SCOTT
11
                                                   United States Attorney
12                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
13                                                 Social Security Administration
14
15                                            By   /s/ Tina L. Naicker
                                                   TINA L. NAICKER
16                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
17
18                                                 ORDER

19   APPROVED AND SO ORDERED:
20
21
22   DATED: August 28, 2019
23
24
25
26
27
28


     JS for Extension of Time; 2:18-cv-02809-AC       2
